Shea, J.
The defendant1 was convicted after a trial to a jury of two counts of robbery in the first degree in violation of General Statutes § 53a-134 (a) (4). On this appeal, he claims that the trial court erred: (1) in permitting him to represent himself at the trial; (2) in denying him the right to effective assistance of counsel; and (3) in denying him due process of law by allowing a defense witness to be tampered with and influenced before that witness testified at the trial.2 We find no error.
The circumstances relating to the defendant’s various claims of a denial of his constitutional right to counsel require some elaboration.
*528The crimes of which the defendant was found guilty arose out of an armed robbery of a New Haven bank on October 1, 1980. The office of the public defender was appointed to represent him on October 10, 1980. Thereafter, because of a conflict of interest, the office of the public defender was permitted to withdraw and a special public defender was appointed. That special public defender was later permitted to withdraw after claiming, inter alia, a “total breakdown in the attorney/client relationship” on January 13,1981. The court, on that date, appointed Howard Gemeiner as his special public defender.
On Friday, June 5, 1981, the defendant pleaded not guilty to a substituted information charging two counts of robbery in the first degree in violation of General Statutes § 53a-134 (a) (4) and elected to be tried by a jury. Immediately after this plea and election, the state’s attorney as well as counsel for the defendant said that they were ready to have the jury panel brought in “for introductions.”3 On the following Monday, June 8,1981, the defendant appeared before the court with attorney Gemeiner at which time he raised a number of matters. These included claims that he could not be tried on two counts of robbery stemming from one incident based on the affidavit attached to the arrest warrant which he had in hand; that the first time he knew his trial was to start on June 5, 1981, was when he was brought to court; that he had not received certain “motions” from Gemeiner which had in fact been filed;4 that he wanted a continuance until *529June 12,1981, to obtain a new attorney which he said his family had in mind; that he wanted a new jury panel with more “Afro people” than the panel presented to him contained. He also stated that he wanted to discharge Gemeiner not only for failing to give him copies of the motions which had been filed and neglecting to tell him that the trial would be starting on June 5,1981, but also because “there is a total breakdown in the relationship between me and my current attorney.”5
The court then answered several questions asked by the defendant. The court refused to answer the defendant’s question about how he could be tried on two counts of robbery based on his interpretation of the affidavit attached to the arrest warrant, pointing out that the purpose of the trial was to allow the state to present its witnesses and that, if it did not sustain its burden of proof, then he could not be found guilty of the charge. It was also explained that the state had the burden at trial of proving each element of the crime charged and, if it did not, he was entitled to be found not guilty. The defendant indicated that he understood that the court was saying “it is up to the jury to say whether he [was] guilty of doing this and not doing that, or whatever.” The court then told him that it was for the jury to determine questions of fact and to “decide whether there is any merits to the claims being presented in the information.”
After the defendant requested a continuance to Friday, June 12,1981, “for [the court] to evaluate my allegations,” the court asked him: “[Do] you have a lawyer ready to come in and step in?” No direct answer was *530given by the defendant.6 The court, after pointing out that Gemeiner was the second lawyer who had been appointed to represent the defendant, stated that they would proceed with jury selection. The court noted that although it was Monday, it was “quite likely” that jury selection might take “until perhaps Wednesday or probably Thursday morning.” Immediately thereafter, the court said that “[i]f your family in the meantime wants to retain another lawyer to step in, you can do that between now and when the evidence starts as of Thursday morning.” The defendant’s motion to discharge Gemeiner and his motion to put “some more Afro people on the jury panel” were denied, the court stating that it had no control over the race, religion or creed of the jury panel.
Prior to the luncheon recess, Gemeiner indicated that he was having a serious communication problem with the defendant and that he had spoken to him a number of times, but that if the defendant acted pro se, he would assist him in picking the jury, as the defendant wished, to make sure that “the legalities and the ground rules [are] followed.”7 The state’s attorney said: “May I put on the record [that] Mr. Gemeiner has a very fíne reputation as a criminal lawyer and has [had that] for a number of years now. He certainly represents the quality attorney in this area.” After some discussion about the defendant’s competency, counsel for the state said that he knew that the defendant “had proceeded in GA 6 [New Haven] on another case earlier *531in the year8 and apparently without a fifty-four-forty taking place prior to that case”;9 that he did not see any basis for a competency examination; that the defendant was “articulate . . . able to write out what he thinks the motions are” and that “[h]e is able to at least understand the proceeding from his own point of view. . . .” The state’s attorney went on to say: “Whether or not he is able to communicate that to counsel, I am not certain at this point.” The defendant replied that he was not “incompetent or anything” but “[i]t is just that I am in disagreement, there is a total breakdown in the relationship between me and my current attorney.” He stated that to ensure he received a fair trial, he needed “until Friday [June 12, 1981] to obtain my own attorney or you can appoint an attorney at that time and I will handle the case pro se.”10 Gemeiner thereupon addressed the court, stating that the crime involved “carries a penalty of 20 to 40” and he related that “throughout the case” he had a problem of communication with the defendant.
After the luncheon recess, Gemeiner asked the court’s permission to put on the record that the defendant “said that he will exercise his rights to examine the jurors and [that] he does not want me to participate in that aspect of the case.” (Emphasis added.) The court then inquired: “Let me clarify this. You say you don’t want your attorney to ask any questions of these jurors?” The defendant answered: “No. But I want him *532to assist me if I have any questions.” The court further inquired of the defendant: “And you realize that you are waiving the right to have an attorney do this? This is something you are going to do yourself?” The defendant replied: “Correct.” He was then asked if he understood that it was his responsibility to ask proper questions within the scope of the rules of the court and he answered that he did. The court then stated that Gemeiner would remain and that, if the defendant had any questions, Gemeiner could assist him in conducting the voir dire. Thereafter, a jury of six with two alternates was selected, that procedure being completed on Tuesday, June 9, 1981.11
I
The defendant claims that in granting his request to represent himself the court failed to follow the procedure prescribed by Practice Book § 96112 for waiver of his constitutional right to counsel both during the selection of the jury and thereafter at trial. The rule of practice was adopted in order to implement the right of a defendant in a criminal case to act as his own attorney in defending himself, which was held to be a federal constitutional right in Faretta v. California, 422 *533U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975). The right had received statutory protection in the federal courts by an enactment of the first Congress in 1789. Judiciary Act of 1789,1 Stat. 92; see 28 U.S.C. § 1654. Prior to Faretta the view had been expressed that the right had a federal constitutional basis in the sixth amendment guaranty of the assistance of counsel, which implied a “correlative right to dispense with a lawyer’s help.” Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S. Ct. 236, 87 L. Ed. 268 (1942); see Faretta v. California, supra, 814. Our state constitution, article first, § 8, also guarantees this right: “In all criminal prosecutions, the accused shall have a right to be heard by himself and by counsel . . . .” The constitutions of thirty-six states expressly provide for self-representation of an accused. Faretta v. California, supra, 813 n.10.
“A defendant in a criminal trial has a constitutional right to proceed without counsel as long as he voluntarily and intelligently elects to do so.” Lyles v. Estelle, 658 F.2d 1015, 1020 (5th Cir. 1981); State v. Nash, 149 Conn. 655, 662, 183 A.2d 275, cert. denied, 371 U.S. 868, 83 S. Ct. 130, 9 L. Ed. 2d 104 (1962). Nothing more intricate than a voluntary and intelligent waiver of counsel is required of an accused to exercise his right to defend himself in person. Faretta v. California, supra, 835. “[A] defendant need not himself have the skill and experience of a lawyer in order competently and intelligently to choose self-representation .... [H]is technical legal knowledge, as such, [is] not relevant to an assessment of his knowing exercise of the right to defend himself.” Faretta v. California, supra, 835-36. “[T]o also require a lawyer’s expertise as a prerequisite to asserting the right would deny it to all but a small portion of society.” Lyles v. Estelle, supra, 1019.
*534"While an accused may waive the right to counsel, whether there is a proper waiver should be clearly determined by the trial court, and it would be fitting and appropriate for that determination to appear upon the record.” Johnson v. Zerbst, 304 U.S. 458, 465, 58 S. Ct. 1019, 82 L. Ed. 1461 (1938). "[H]e should be made aware of the dangers and disadvantages of self-representation, so that the record will establish that ‘he knows what he is doing and his choice is made with eyes open.’ Adams v. United States ex rel. McCann, 317 U.S. [269] at 279.” Faretta v. California, supra, 835.
Practice Book § 961, which the defendant maintains the court failed to follow, cannot be construed to require anything more for an effective waiver of counsel than is constitutionally mandated, because such a waiver triggers the constitutional right of an accused to represent himself. When the right to have competent counsel ceases as the result of a sufficient waiver, the right of self-representation begins. The rule is designed to implement the latter right as well as to protect the former. “A defendant shall be permitted . . . to represent himself at any stage of the proceedings . . . [but] only after the judicial authority makes a thorough inquiry and is satisfied” that four criteria for an effective waiver have been fulfilled: (1) advisement of the right to assistance of counsel; (2) possession of sufficient intelligence and capacity to appreciate the consequences of choosing self-representation; (3) comprehension of the nature of the charges and proceedings, the punishment exposure, and any additional facts essential to a broad understanding of the case; and (4) an awareness of the dangers and disadvantages of self-representation. Practice Book § 961.
A
The defendant makes no claim that he was not properly advised of his right to the assistance of coun*535sel in accordance with the first requirement of the rule. Indeed, the court offered to permit the defendant as well as his counsel to question prospective jurors in the voir dire, a suggestion which the defendant rejected. His attorney, Gemeiner, was directed to act as standby counsel to assist the defendant during jury selection and also during the trial as the defendant requested.
B
The contention of the defendant that his colloquy with the court was inadequate to satisfy the remaining criteria of Practice Book § 961 for an effective waiver seems to rely upon the absence of any ritualistic formal inquiry specifically referenced to them. An examination of the whole record provides an ample basis for the court to have found that each requirement of the rule was satisfied.
That the defendant possessed “the intelligence and capacity to appreciate the consequences of the decision to represent himself” is apparent from even a casual reading of the transcript. Both in the trial court and before us he has appeared to be highly articulate, perceptive and quite capable of protecting his interests. It was he and not his counsel who first objected to the state’s filing of a substituted information which contained a second robbery count. At the next court session he renewed this objection, pointing out its inconsistency with a written statement of the state’s witness which he had examined. He insisted on the use of his recently adopted legal name, Don Galland, in the information and raised an objection that the jury might be prejudiced by having already heard his former name, David Gethers. He objected that the jury panel contained too few black people. He requested a continuance to June 12 for the purpose of obtaining another lawyer. He requested copies of his motions for a bill of particulars, notice of uncharged misconduct, and discovery and also *536wanted to know what had happened to “a motion on the Brady material.” The state’s attorney commented: “He is able to write out what he thinks the motions are. He is able to at least understand the proceeding from his own point of view.” When his lawyer suggested the possibility of a psychiatric examination to determine his competency for trial the defendant spoke up: “Your Honor, it is not that I am incompetent or anything. It is just that I am in disagreement, there is a total breakdown in the relationship between me and my current attorney.”
After jury selection was completed, the defendant requested that he be given any information pertaining to any promises made to a witness for the prosecution and also his criminal record, that certain witnesses be subpoenaed, and that he be furnished with copies of some photographs related to the case. Although the court again informed the defendant of the availability of his appointed public defender, Gemeiner, to conduct the actual trial of the case, the defendant reiterated his desire that Gemeiner not participate except as an advisor.
A record which “affirmatively shows that [the defendant] was literate, competent, and understanding, and that he was voluntarily exercising his informed free will,” is sufficient to support a waiver. Faretta v. California, supra, 835. The transcript of the proceedings in this case adequately indicates that the defendant had the mentality necessary to appreciate the consequences of self-representation. It also leaves the indelible impression that he was highly sophisticated for a lay person in his knowledge of criminal law and procedure.
C
The requirement of Practice Book § 961 that there be a comprehension of “the nature of the charges and *537proceedings, the range of permissible punishments, and any additional facts essential to a broad understanding of the case” is also adequately satisfied.
In addition to the fact that a trial court may appropriately presume that defense counsel has explained the nature of the offense in sufficient detail; Henderson v. Morgan, 426 U.S. 637, 647, 96 S. Ct. 2253, 49 L. Ed. 2d 108 (1976); the transcript indicates that the defendant was fully aware that he was being charged with two counts of robbery in the first degree by virtue of having robbed two bank tellers at the same bank. His lawyer, Gemeiner, twice mentioned that these crimes carried a “penalty of 20 to 40.” After jury selection, when the defendant again refused the assistance of counsel, he stated in response to inquiries by the court that he realized he was charged with two counts of robbery in the first degree and was aware of the penalties in the event of a conviction.
With respect to his knowledge of the factual background of the case it appears that the defendant had examined some statements of the victims of the crime which described the robbery incident. He knew that his accomplice would testify against him. The record indicates that he had discussed the case extensively with his attorney before it was reached for trial, including his intention to appear pro se.
D
Although the defendant characterizes as the “most serious omission” the failure of the trial court to discuss the dangers and disadvantages of self-representation, the record is also sufficient to satisfy this facet of § 961. During the discussion of the defendant’s request to proceed pro se, the state’s attorney remarked: “Before anything of that nature takes place, he has to be informed and told the rights he gives up or the problems that develop with a pro se representation as *538opposed to an attorney; the type of things that he would not be aware of that attorneys might and so on. May I put on the record Mr. Gemeiner has a very fine reputation as a criminal lawyer and has for a number of years now. He certainly represents the quality attorney in this area.” This remark certainly alerted the defendant to the fact that he would be relinquishing his right to have experienced counsel represent him and would encounter problems with matters that only an attorney would be aware of if he proceeded to represent himself. The prosecutor also mentioned the defendant’s evident unfamiliarity with the right of the state to file a substitute information as indicating his need for representation: “With representation you would know that the State has a right prior to a trial to file a substitute information, and this is something that Mr. Gemeiner is aware of, and this is one of the reasons why representation in the case of this sort I think is needed.” The court was also informed that the defendant had experienced another criminal trial within the preceding year.13
The court expressly advised the defendant that the consequence of his decision not to have his attorney examine the prospective jurors in the voir dire was that he would have to interrogate the jurors in person and would have the responsibility of asking proper questions.14 Again, after completion of jury selection, the *539court asked whether the defendant still wanted Gemeiner to take no active part in the trial and not to examine the witnesses, whether he realized he was waiving his right to have an attorney conduct the trial, and whether he understood the nature of the charges and the possible penalties. To each of these inquiries the defendant emphatically responded in the affirmative.
We conclude that the record sufficiently demonstrates a reasonable basis for the trial court to have been satisfied that all of the requirements of § 961 had been fulfilled and that his waiver of counsel was both voluntary and intelligent. Although a more formal inquiry involving specific consideration of each element of the rule is preferable, our principal concern is not form but substance. Even if there had been an omission, the constitutional right of the defendant to defend himself could not have been denied unless it were shown that his waiver of counsel was involuntary or uninformed. In the analogous situation involving the acceptance of a plea of guilty or nolo contendere we have held that a failure to comply with one element of Practice Book § 711 does not vitiate the plea so long as there has been substantial compliance with the rule and “none of the defendant’s constitutionally protected rights has been infringed upon . . . State v. Godek, 182 Conn. 353, 360, 438 A.2d 114 (1980), cert. denied, 450 U.S. 1031, 101 S. Ct. 1741, 68 L. Ed. 2d 226 (1981). The same principle is applicable to deviations from *540§ 961. Once it is determined that there has been a constitutionally valid waiver of counsel, a defendant cannot be denied his right to try his own case simply because of some insubstantial nonconformity with § 961.
II
The defendant’s claim of ineffective assistance of counsel has three aspects: (1) Gemeiner’s performance as his attorney before the case was reached for trial when the defendant elected to represent himself; (2) the failure to grant him a continuance in order to obtain private counsel; and (3) the refusal to appoint another lawyer to represent him when he expressed his dissatisfaction with Gemeiner.
A
The defendant claims that the conduct of his court-appointed counsel was such that it denied him the effective assistance of counsel and due process of law. He asserts that he was brought to court on June 5, 1981, without prior notice from his attorney that he was going to trial at that time, that his attorney had not shown him the state’s response to the defendant’s motion (filed by Gemeiner) for discovery and that he was denied a continuance to obtain another attorney. He also argues that Gemeiner’s conduct violated certain provisions of the Code of Professional Responsibility. We find that these claims lack merit.
“ ‘We initially wish to reemphasize that the issue of the adequacy of trial counsel is more properly pursued on a motion for a new trial or on a petition for a writ of habeas corpus, rather than on a direct appeal. See State v. Barber, 173 Conn. 153, 154-55, 376 A.2d 1108 (1977). Absent an evidentiary hearing on this issue, the claim is extremely difficult to review. See Id.’ State v. Just, 185 Conn. 339, 370-71, 441 A.2d 98 (1981); see *541also State v. Mason, 186 Conn. 574, 577-78, 442 A.2d 1335 (1982).” State v. Scielzo, 190 Conn. 191, 206, 460 A.2d 951 (1983).
In order to avoid being charged with a deliberate bypass of established appellate procedure, however, a defendant should raise on appeal a claim of ineffective counsel which the record adequately supports. To this extent we must review the defendant’s claim. We have said that “ ‘defense counsel’s performance must be reasonably competent or within the range of competence displayed by lawyers with ordinary training and skill in the criminal law. The defendant’s burden is to show that his counsel’s conduct fell below that standard and that the lack of competency contributed to the conviction.’ ” State v. Clark, 170 Conn. 273, 283, 365 A.2d 1167, cert. denied, 425 U.S. 962, 96 S. Ct. 1478, 48 L. Ed. 2d 208 (1976); Siemon v. Stoughton, 184 Conn. 547, 557, 440 A.2d 210 (1981).
The claims made by the defendant focus upon factual circumstances early in the proceedings. The trial court conducted a hearing at which no witnesses testified but at which the defendant, Gemeiner and the state’s attorney presented their positions. We have thoroughly reviewed the transcripts touching these matters. On the record available to us, we conclude that the defendant has not sustained his burden of proving that his counsel was incompetent.
B
We have already narrated many of the circumstances surrounding the defendant’s request for a continuance for the purpose of retaining private counsel. The first time such a request was made was on June 8, 1981, before the voir dire of the jurors who had been brought to the courtroom and introduced to the parties at the previous session, June 5,1981. The defendant said that his family was attempting to obtain another attorney *542for him, and that, if he failed to have private counsel by July 12, 1981, he would request appointment of another attorney or would “handle the case pro se and there will be no holdup.” The court pointed out that the case had been assigned for trial and that selection of the jury could begin that day; but, since the process would not be completed for several days, if a new lawyer were obtained, he could enter the case before evidence began. A recess was declared before jury selection started so that the defendant could telephone his family. The defendant was told to have his family in court at 2 p.m. so that the court could be informed of their efforts to retain a lawyer and then make a decision about proceeding with jury selection. After the recess the defendant told the court that the family had not come to court. The court again ascertained by inquiry that the defendant did not want Gemeiner to ask questions of the jurors but did want his assistance if he requested it, and that he realized he would have to examine the jurors himself by framing proper questions within the rules of court.
Before the testimony commenced on June 11,1981, the defendant mentioned that his family had visited him and informed him of their discussions with an attorney who had made some investigation of his case. The name of the attorney was not disclosed and he had not visited the defendant, who was incarcerated, to review the case with him. The defendant did not indicate that there was any prospect that his attorney would enter the case and requested no further continuance for that purpose.
Under all the circumstances the trial court was justified in concluding that the likelihood that the defendant or his family would obtain private counsel in the case was quite remote. A continuance for that purpose, therefore, would only delay the trial and the defendant’s request was properly denied.
*543c
The final ground advanced in support of the defendant’s claim of a denial of his right to counsel is the refusal of the court to appoint another public defender to represent him after he had declined to allow Gemeiner to do so.
A defendant is not entitled to the appointment of a different public defender to represent him without a valid and sufficient reason. McKee v. Harris, 649 F.2d 927, 931 (2d Cir. 1981), cert. denied, 456 U.S. 917, 102 S. Ct. 1773, 72 L. Ed. 2d 177 (1982); United States v. Calabro, 467 F.2d 973, 980 (2d Cir. 1972), cert. denied, 410 U.S. 926, 93 S. Ct. 1358, 35 L. Ed. 2d 587, reh. denied, 411 U.S. 941, 93 S. Ct. 1891, 36 L. Ed. 2d 404 (1973). Nor can a defendant compel the state to engage counsel of his own choice by arbitrarily refusing the services of a qualified public defender. State v. Nash, 149 Conn. 655, 663, 183 A.2d 275 (1962); State v. Reid, 146 Conn. 227, 235, 149 A.2d 698 (1959). “A defendant with assigned counsel cannot decide for no good cause on the eve or in the middle of trial that he will have another attorney represent him.” United States v. Calabro, supra, 986. The defendant does not claim any such good cause as a conflict of interest or any other irreconcilable conflict which might have handicapped his defense. Id. He does maintain that there was a complete breakdown in communication between him and Gemeiner, a situation which also has been recognized under some circumstances to warrant appointment of new counsel. Id.
Prior to the appointment of Gemeiner, the defendant was represented by another special public defender who had been permitted to withdraw. The defendant’s dissatisfaction with Gemeiner seems to have been precipitated by lack of notice, until he was brought to *544court on June 5, 1981, that the trial of the case was to begin. The defendant blamed Gemeiner for not notifying him at least one week in advance. Although he made no such complaint on June 5, he did so at the next court session on June 8. Gemeiner conceded that, because he had been on trial in another case, he had had no opportunity to explain to the defendant what was happening in his case or to inform him sooner that it had been reached for trial. He declared, however, that he was prepared for trial. He believed that this “communication gap” had led the defendant to lose faith in the ability of his public defender.
Gemeiner suggested a mental competency examination for the defendant pursuant to General Statutes § 54-40, indicating that the defendant had been very difficult to communicate with and to represent. Apparently, however, there had been extensive discussions with the defendant about the case and there was some disagreement about how the defense should be handled. Gemeiner felt that he could not present the defendant’s version of the facts to a jury in a sufficiently convincing manner, and that the defendant was not coherent enough to be able to assist in his defense. He indicated, however, that the defendant had stopped communicating with him only that day.
The defendant strongly rejected any intimation that he was incompetent: “Your honor, it is not that I am incompetent or anything. It is just that I am in disagreement, there is a total breakdown in the relationship between me and my current attorney.”
Gemeiner described his problem in representing the defendant as not one of distrust, but of “communicating what the facts are; what he has presented and is confronted with.” He thought a psychiatrist should examine the defendant to determine whether his deci*545sion to represent himself was being made by a competent person in view of the gravity of the sentence which might be imposed.
A defendant is not “entitled to demand a reassignment of counsel simply on the basis of a ‘breakdown in communication’ which he himself induced.” McKee v. Harris, supra, 932. Nor can a pessimistic forecast of the outcome of a trial which may induce a loss of confidence in an attorney provide a sufficient reason for appointment of new counsel. Id. “The constitutional right to counsel does not mean counsel who will be optimistic in his private appraisal of the evidence and his advice to the accused. Counsel has a duty to be candid; he has no duty to be optimistic when the facts do not warrant optimism.” Brown v. United States, 264 F.2d 363, 369 (D.C. Cir.) (en banc) (Burger, J., concurring), cert. denied, 360 U.S. 911, 79 S. Ct. 1299, 3 L. Ed. 2d 1262 (1959). Our review indicates that there was ample communication between attorney and client until the day the defendant decided he no longer wanted Gemeiner to represent him. Although he was understandably irritated by Gemeiner’s failure to advise him earlier of the trial date, there is no indication that the defendant was prejudiced in his defense by this oversight. The defendant did not dispute Gemeiner’s statement that he was prepared to try the case. The only proceeding which took place on June 5, 1981, was the allowance of the substitute information, the plea of not guilty thereto, and the general introductory remarks to the panel of prospective jurors. Three days elapsed before the trial resumed. The “breakdown” of communications occurred only on that day when the defendant decided he no longer wanted Gemeiner as his attorney. The defendant said he respected Gemeiner, had nothing against him personally, and wanted him to remain in the courtroom during the trial so that he could obtain his advice. Although there evidently was *546disagreement about appropriate tactics, there is no indication that Gemeiner ever refused to present the position of the defendant in the light most favorable to him or in accordance with his wishes. We conclude that the defendant had no valid justification for rejecting Gemeiner’s services and seeking the appointment of a third special public defender in the case.
Ill
The final claim of error is that the court allowed the prosecution to tamper with a defense witness and to influence him not to testify. The defendant had subpoenaed as a witness for the defense Arthur Jaynes who, according to the testimony of a prosecution witness, Conrad Fuller, had participated in the crimes by “casing” the banks before the robbery occurred. Although it does not appear that any charge had been made against Jaynes, the state's attorney advised the court before this witness took the stand that he should be represented by counsel. Apparently the public defender’s office had been made aware of the problem previously and had arranged for an attorney to be present to act as a special public defender for Jaynes if necessary. When Jaynes came to court to testify, the court declared a recess to permit him to discuss the situation with this attorney. The result of this discussion was that Jaynes invoked his privilege against self-incrimination and refused to answer any questions related to the robbery.
“It is undoubtedly the better practice for the court to warn the witness as to the constitutional right not to incriminate.” Anderson v. State, 8 Okla. Crim. 90, 113, 126 P. 840 (1912). When it comes to the attention of the court that a witness is to testify in a matter where his own criminality is involved, the court should inform him of his privilege against self-incrimination. Ex Parte Senior, 37 Fla. 1, 24, 19 So. 652 (1896); Gendron v. *547Burnham, 146 Me. 387, 396, 82 A.2d 773 (1951); 8 Wigmore, Evidence (McNaughton Rev.) § 2269; 81 Am. Jur. 2d, Witnesses § 50. Although the defendant characterizes as “tampering” the action of the prosecutor in alerting the court to the fact that the witness to be called was the person to whom previous testimony had pointed as an accomplice, we can perceive no impropriety in notifying the court of such a potential violation of a constitutional privilege.
There is no error.
In this opinion Speziale, C. J., Parskey and Grillo, Js., concurred.

 The defendant, who was named in the substituted information as David Gethers a/k/a Don Galland, represented to us at oral argument that his name had been legally changed to Don Galland.


 The defendant wrote his main brief. His reply brief was authored by him and his standby appellate counsel, Mark Rademacher. The defendant argued his appeal before us together with his standby counsel.


 There is no indication that any jurors were selected on June 5, 1981, although introductions were made to the jury.


 The state pointed out at that time that “the motion to suppress, motion for discovery, motion for misconduct [prior uncharged], these are motions that have already been filed.” The defendant also referred to the bill of particulars, discovery and answer to his motion on the “Brady” material. Apparently, the defendant’s claim was that Gemeiner had not actually given him a copy of the state’s answers to his motion for discovery.


 This “total breakdown” statement was made after Gemeiner had indicated that he had found the defendant “very, very difficult to communicate with”; that “[w]e go over and over with the same stories”; that he has “had a lot of defendants and I find Mr. Galland probably the toughest I have ever had a defense for.”


 The defendant’s response was: “My family is out on the town right now. They may be in this building.”


 The state pointed out at the time that before proceeding pro se the defendant “has to be informed and told the rights he gives up or the problems that develop with a pro se representation as opposed to an attorney; the type of things that he would not be aware of that attorneys might and so on.”


 The case mentioned is presently on appeal to this court (Docket #11569). In that case, the defendant is appealing from a judgment of guilty after a trial to the jury for the crime of tampering with a witness in violation of General Statutes § 53a-151.


 The state was apparently referring to General Statutes § 54-40 which is now encompassed by General Statutes § 54-56d. This statute, which concerns the competency of an accused to stand trial, involves Ms ability to understand the proceedings against Mm or to assist in his own defense.


 Our examination of the transcript of the entire trial indicates that the defendant never actually told the court of any named attorney which he and/or his family was trying to obtain for him.


 No transcript has been filed concerning the voir dire and selection of the jury of six and two alternates.


 Practice Book § 961 which is entitled “Waiver” provides:
“A defendant shall be permitted to waive his right to counsel and shall be permitted to represent himself at any stage of the proceedings, either prior to or following the appointment of counsel. A waiver will be accepted only after the judicial authority makes a thorough inquiry and is satisfied that the defendant:
“(1) Has been clearly advised of his right to the assistance of counsel, including his right to the assignment of counsel when he is so entitled;
“(2) Possesses the intelligence and capacity to appreciate the consequences of the decision to represent himself;
“(3) Comprehends the nature of the charges and proceedings, the range of permissible punishments, and any additional facts essential to a broad understanding of the case; and
“(4) Has been made aware of the dangers and disadvantages of self-representation.”


 It is undisputed that the defendant also acted as his own attorney on that occasion, which also resulted in his conviction after a jury trial. The transcript is unclear, however, as to whether the court was aware that the defendant had handled that trial pro se. The statement of the prosecutor was: “I know he proceeded in GA 6 on another case earlier in the year and apparently without a fifty-four-forty taking place prior to that case.”


 “Mr. Gemeiner: Your Honor, I would like the record to reflect that Mr. Galland said that he will exercise his rights to examine the jurors and he does not want me to participate in that aspect of the case. I am just stating it for the record.
“The Court: Let me just clarify this. You say you don’t want your attor*539ney to ask any questions of these jurors?
“Mr. Galland: No. But I want him to assist me if I have any questions.
“The Court: And you realize that you are waiving the right to have an attorney do this? This is something you are going to do yourself?
“Mr. Galland: Correct.
“The Court: And you understand that it will be your responsibility to ask proper questions within the scope of the rules of the Court?
“Mr. Galland. Yes.
“The Court: You understand that?
“Mr. Galland: Yes, I understand.”